Citation Nr: 1414145	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  06-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a peritonsillar abscess and recurrent tonsillitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter is on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

This appeal was remanded by the Board in July 2010, January 2013, and May 2013 for further development and is now ready for disposition.


FINDING OF FACT

It is at least as likely as not that the Veteran's peritonsillar abscess and recurrent tonsillitis is related to active service.  


CONCLUSION OF LAW

The requirements for entitlement to service connection for a peritonsillar abscess and recurrent tonsillitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for residuals of a peritonsillar abscess and tonsillitis, which he asserts is due to active service.  While he acknowledges that he had episodes of tonsillitis prior to entering service, he denies experiencing abscesses until he entered active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2013);  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

An alternative method of establishing the service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  However, tonsillitis is not one such qualifying chronic disease, and application of 38 C.F.R. § 3.303(b) is not warranted.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the presence of continuous symptoms is a factor for consideration as to whether service connection may be established under 38 C.F.R. § 3.303(a) (2013).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Board finds that service connection is warranted based on the evidence of record.  The service medical records indicate that the Veteran was hospitalized for a peritonsillar abscess while on active duty in February 1989.  Although his entrance examination in August 1988 indicates that he had a history of tonsillitis prior to entering active duty, no throat irregularities were observed upon examination.  Moreover, he has denied ever experiencing an abscess before his hospitalization in 1989, and there is no evidence to suggest otherwise.  The Veteran was therefore sound as to peritonsillar abscess prior to entry to service.  Even if the Board were to find that he clearly and unmistakably had preexisting recurrent tonsillitis because it was noted on the entrance examination, he was normal at that examination.  Furthermore, the evidence demonstrates an increase in severity during service, and there is no clear and unmistakable evidence that the disability was no aggravated during service and no finding that the increase in severity of recurrent tonsillitis represented the natural progress of the disorder.

The Board places significant probative value in the findings of a September 2013 VA examination where the Veteran stated that his peritonsillar abscess was treated in 1989 by incision and drainage and he was again treated for an abscess in 2007.  Despite those recurrent episodes, he never underwent a tonsillectomy, although that has been recommended by some treating physicians.  The VA examiner opined that it was at least as likely as not that the Veteran's peritonsillar abscess was related to active service.  In providing that opinion, the examiner noted that the Veteran was particularly susceptible to abscesses and cysts, since he had also been treated for multiple cutaneous skin and ear abscesses.  The Veteran is already service-connected for cysts in the left ear.  It is consistent with the examiner's opinion and rationale that the peritonsillar abscesses should also be service connected.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim for service connection, or is at least in equipoise.  Therefore, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a peritonsillar abscess and recurrent tonsillitis is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


